Citation Nr: 0825766	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus,  
type II, with mild retinopathy, erectile dysfunction, and 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. The veteran's diabetes mellitus, type II, requires him to 
take oral hypoglycemic agents, insulin, and to follow a 
restricted diet, but does not require him to regulate his 
activities.

2. Throughout the rating period on appeal, compensable 
residuals of diabetes mellitus, type II, including mild 
retinopathy and erectile dysfunction have not been shown.  

3. The veteran's hypertension is characterized by diastolic 
blood pressure predominantly below 100 and by systolic blood 
pressure predominantly below 160, but requires use of 
medications for control.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with mild retinopathy, erectile 
dysfunction, and hypertension were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2007).

2. Resolving doubt in the veteran's favor, the criteria for 
an initial, compensable, 10 percent evaluation for 
hypertension are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from April 
2004 (prior to the adjudication of the claim) and June 2007 
from the RO explained what the evidence needed to show to 
substantiate the claims.  The letters also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In a March 2006 letter, the veteran 
was given notice regarding ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has had ample time to respond to these 
letters or supplement the record.  He has also had the 
opportunity to participate in the adjudicatory/appeal 
process, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  Neither the veteran nor his representative have 
alleged that notice has been less than adequate.  He was also 
afforded a hearing before the Board, but failed to appear at 
the scheduled time.  

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this regard, 
the veteran's statements during multiple VA examinations 
indicate an awareness on his part that information 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effect of that worsening has on 
the veteran's employment and daily life is necessary to 
substantiate his claims for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  See Vazquez-Flores, 22 Vet. App. at 48-49, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As noted 
above, the veteran has had ample opportunity to 
respond/supplement the record.  Again, neither the veteran 
nor his representative has alleged that notice has been less 
than adequate.  Therefore, no further notice is required.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 2005 and 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Evidentiary development is 
complete.  VA's duties to notify and assist are met; 
accordingly, the Board will address the merits of the claims.



Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A.   § 1155; 38 C.F.R. Part 4 (2007).  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found  - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board also wishes to make it clear that it has reviewed 
all the evidence in the veteran's claims file, which includes 
voluminous medical records and a recent VA examination 
conducted in July 2007.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus, Type II, Currently 20 Percent

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for diabetes mellitus due to an increase 
in hypoglycemic medications, and subsequent residuals of the 
diabetes (namely, neuropathy of the lower and upper 
extremities, for which he has already established service 
connection).  He further asserts that he has had to modify 
his physical activities to avoid overexertion and exposure to 
extreme heat or cold.  See March 2008 Statement of Accredited 
Representative in Appealed Case

Service connection has been established for diabetes 
mellitus, effective June 2003.  The RO assigned an initial 20 
percent disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

It should be noted that service connection has been 
established for peripheral neuropathy of the upper and lower 
extremities, as secondary to the diabetes mellitus, and have 
been separately rated.  As such, peripheral neuropathy may 
not be considered in the evaluation of the service-connected 
diabetes mellitus.  38 C.F.R. § 4.14; see also 38 C.F.R. § 
4.120, Diagnostic Code 7913, Note (1).

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
There is no dispute that the veteran requires insulin, oral 
hypoglycemic agents, and a restricted diet to control his 
diabetes mellitus.  However, the evidence of record fails to 
demonstrate that his diabetes requires a regulation 
of activities.  38 C.F.R. § 4.20.  

To the contrary, VA treatment records from October 2003, 
April 2004, and May 2005, repeatedly urged the veteran to 
exercise as much as could be tolerated.  He reported that he 
had been trying to incorporate daily walks into his routine.  
In April 2005, the veteran reported left knee pain, and he 
was told to rest the knee.  He was not advised to further 
restrict or avoid activities.   

Upon VA examination in May 2005, the examiner opined that the 
veteran's physical activities were somewhat limited due to 
his knee problem, but that this limitation was not related to 
his diabetes.  In fact, after a comprehensive review of the 
veteran's entire claims file, the examiner was unable to find 
a single instance (other than the April 2005 incident as 
discussed above) in which the veteran was advised to regulate 
his exercise or activities.  The veteran admitted that he had 
never been told to avoid exercise, but that he found it 
difficult to ambulate because of degenerative joint disease 
in his knee, hip, and back.  

In June 2007, VA treatment records noted that the veteran 
walked with the assistance of a cane, but was ambulatory.  He 
was again advised to increase his exercise.  Upon VA 
examination in July 2007, the veteran specifically denied 
having any restrictions on activities due to his diabetes.  
He reported no hospitalizations for his diabetes.  He denied 
any ketoacidosis or severe hypoglycemic reactions.  
Concurrent VA treatment reports from July 2007 noted that the 
veteran engaged in little activity due to pain in hips and 
legs; however, the treating physician continued to prescribe 
physical activity, weights, or stretches, as part of his 
treatment. 

Clearly, despite the veteran's assertions, the competent 
treatment records do not reflect any instruction that he 
regulate his activities.  His reports that doctors told him 
to regulate his activities are acknowledged.  However, a lay 
person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

For the entirety of the appeal period, the veteran has 
controlled his diabetes with a combination of oral 
medications, insulin and restricted diet.  VA treatment 
records show that he is seen for routine and regular 
maintenance of his condition; however no records dated from 
2003 forward indicate that the veteran's diabetes required 
any regulation of his activities.  In fact, the veteran has 
been repeatedly encouraged to engage in a regular exercise 
regimen for control of his diabetes.  Given this, and in 
light of the multiple private and VA examinations which 
clearly indicated that a regulation of activities was not 
required, the Board concludes that his disability picture 
does not most nearly approximate the next-higher 40 percent 
evaluation under DC 7913.  Moreover, the criteria for a 
disability rating in excess of 20 percent have not been met 
during any portion of the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002). Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Other Considerations

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following DC 7913.  That note instructs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.

Mild Diabetic Retinopathy

In the present case, diabetic retinopathy, erectile 
dysfunction, and hypertension have been identified as 
complications of the veteran's service-connected diabetes.  
They have been evaluated as a component of his single 20 
percent rating under DC 7913.  However, as indicated above, 
for any of these disorders that are shown to be compensable 
in degree, assignment of a separate rating would be 
warranted.

The Board will first consider whether a compensable rating is 
warranted for diabetic retinopathy.  In this regard, it is 
noted that the diagnostic criteria pertinent to diseases of 
the eye (38 C.F.R. § 4.84a, DCs 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be ascertained, 
however, as analogous to impairment of central visual acuity 
(DCs 6061 through 6079).  

Under these rating criteria, a compensable disability rating 
can be assigned when corrected vision in one eye is no better 
than 20/50, and corrected vision in the other eye is no 
better than 20/40 (DC 6079).  When corrected vision in each 
eye is no better than 20/40, compensation is not appropriate 
(DC 6079).

In the present case, VA examination in July 2007 revealed 
20/20 corrected near vision in the right and left eyes, and 
20/25 corrected far vision in the right and left eyes.  Thus, 
assignment of a compensable rating based on visual acuity is 
not warranted here.  

Erectile Dysfunction

The Board will now consider whether a separate compensable 
evaluation for erectile dysfunction is warranted.  Under DC 
7522, a 20 percent rating applies where the evidence 
demonstrates penis deformity with loss of erectile power.  
Although the veteran has been diagnosed with erectile 
dysfunction, there is nothing in the record to indicate that 
any deformity of the penis exists.  Therefore, his overall 
disability picture is not found to be commensurate with the 
criteria for a 20 percent evaluation under DC 7522.  While no 
alternate diagnostic codes are applicable, it should be noted 
that the veteran is receiving a special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a), 
on account of loss of use of a creative organ.  

Hypertension

Finally, the Board will consider whether the veteran is 
entitled to a separate compensable rating for hypertension.  

Under 38 C.F.R. § 4.104, DC 7101, hypertension and isolated 
systolic hypertension may be assigned a 10 percent evaluation 
where the diastolic pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 160 or more, or; a 
minimum 10 percent rating may be assigned for an individual 
with a history of diastolic blood pressure of predominantly 
100 or more who requires continuous medication for control. A 
20 percent evaluation requires diastolic pressure of 
predominantly 110 or more; or systolic pressure predominantly 
200 or more. A 40 percent evaluation requires diastolic blood 
pressure of predominantly 120 or more.

The clinical records reflect that medications have been used 
to control the veteran's hypertension since 2001.  In May 
2003, private clinical records revealed that the veteran's 
blood pressure was 164/80.   May 2005 VA examination 
disclosed that the veteran's blood pressure was 161/79.  The 
examiner concluded that his blood pressure was not well 
controlled, even on his current medications.  From October 
2005 through November 2005, self-monitored blood pressure 
reports showed that the veteran's highest diastolic pressure 
was 63, while the highest systolic pressure was 161.  

The medical evidence establishes that the veteran's blood 
pressure requires continuous use of medications, so as to 
warrant a 10 percent initial evaluation. However, there were 
no diastolic readings above 110 noted in the records 
associated with the claims file.  No systolic blood pressure 
above 200 was recorded.  Therefore, the evidence is 
unfavorable to a finding that the veteran manifested a 
diastolic pressure predominantly 110 or more or a systolic 
pressure of predominantly 200 or more, so as to warrant the 
next higher rating of 40 percent. 

Since the Board is granting an initial 10 percent evaluation, 
the veteran's entitlement to an evaluation in excess of 10 
percent has been considered. The preponderance of the 
evidence however, is against an initial evaluation in excess 
of 20 percent, because no criterion for that level of 
disability is met. As the evidence is not in equipoise to 
warrant the next higher evaluation, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome. 38 U.S.C.A. § 5107(b). 
An initial evaluation of 10 percent, but no higher, is 
warranted for the veteran's hypertension.


Conclusion

In sum, there is no support for a rating in excess of 20 
percent for the veteran's diabetes mellitus, type II, for any 
portion of the rating period on appeal.  There is also no 
support for assignment of separate ratings for complications 
of his diabetes to include diabetic retinopathy and erectile 
dysfunction.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.  However, 
with respect to the veteran's hypertension, all reasonable 
doubt has been resolved in his favor, and a rating of 10 
percent, but no more, is appropriate.  




ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, mild retinopathy, and hypertension is denied.

A separate evaluation of 10 percent, but no more, for 
hypertension is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


